Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1-19 in the reply filed on 7/24/2022 is acknowledged.
Claims 20-21 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method of connecting a horticulture container assembly, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/24/2022.

Claim Objections
Claim 16 objected to because of the following informalities:  In claim 16, line 3, “ and the second arm is perpendicularly connect to a second side of the member” should read “and the second arm is perpendicularly connected to a second side of the member.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 19 is rejected as being unclear due to the limitation “dimensionally fixed configuration.” There is no further explanation in the specification so it is unclear if the applicant means the connecting device is fixed in space or unable to be adjusted at all. For the purposes of examination, it will be assumed that “dimensionally fixed configuration” means a rigid and fixed configuration. Clarification is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3-6 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Holgate (GB 2434292 A) in view of Herve (FR 3070821 B1).
Regarding claim 1, Holgate discloses a horticultural container assembly comprising: a planter 
body (10) defining a chamber (15), wherein the planter body has an open top (see fig 3), a first leg and a second leg (feet 24) each extending downward from the planter body, and spaced and shaped to straddle a top rail of a railing (see fig 3), and a connecting device (tie 25) configured to attach to each of the first and second legs by extending through a passage between adjacent balusters of the railing (could be configured to attach on the legs).
	However, if for any reason applicant disagrees, then Herve teaches a support (40, 52) attached to each of the first and second legs by extending through a passage between adjacent balusters of the railing (see fig 2).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the connecting device of Holgate to be connected on the first and second legs to allow for a more secure and stable connection and since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japiske, 86 USPQ 70.

	Regarding claim 3, the modified reference teaches the horticultural assembly according to claim 1, and Holgate further discloses wherein the planter body is further comprised of a stepped bottom surface that accommodates different sizes and shapes of the top rail of the railing (see fig 2, stepped channel 18b, shoulders 19 and page 4, para 9).

Regarding claim 4, the modified reference teaches the horticultural assembly according to claim 1.
Holgate fails to disclose wherein the planter body, first leg, and second leg are monolithic.
Herve teaches wherein the planter body, first leg, and second leg are monolithic (see fig 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified reference with the monolithic planter body and legs of Herve to provide a stronger planter that is more wind and weather resistant. 

Regarding claim 5, the modified reference teaches the horticultural assembly according to claim 1.
Holgate fails to disclose wherein the first leg and second leg are hollow.
Herve teaches wherein the first leg and second leg are hollow (see fig 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified reference with the hollow legs of Herve to allow for water storage and a lighter planter that is more easily transportable and since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1983).  Further, it has been held that the term “integral” is sufficiently broad to embrace constructions united by such means as fastening and welding.  In re Hotte, 177 USPQ 326, 328 (CCPA 1973).
Regarding claim 6, the modified reference teaches the horticultural assembly according to claim 5, and Herve further teaches wherein the hollow legs combine with the planter body to form an interior volume of the horticultural container (see fig 1). 

Regarding claim 8, the modified reference teaches the horticultural assembly according to claim 1 and Holgate further discloses further comprising at least one of a growing medium or a plant located within the chamber (see page 4, para 7).

Regarding claim 9, the modified reference teaches the horticultural assembly according to claim 1 and Holgate further discloses wherein the distance between the first and second legs is spaced to fit both a top rail and a top of a baluster (see fig 3).

Regarding claim 10, the modified reference teaches the horticultural assembly according to claim 1 and Holgate further discloses wherein the connecting device is continuous from the first leg to the second leg (tie 25 is a continuous piece, see fig 3).

Regarding claim 11, the modified reference teaches the horticultural assembly according to claim 1 and Holgate further discloses wherein the connecting device is separable from the first leg and the second leg (tie 25 may be separated from the planter’s legs during positioning of the planter, see abstract).

Regarding claim 12, the modified reference teaches the horticultural assembly according to claim 1 and Holgate further discloses wherein the connecting device is connected to the first leg and the second leg by snap fit, friction fit, interference fit, or fastenerless connection (strap 25 connected by crimp connection, see page 5, para 4). 

Claim(s) 7, 13, 14, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Holgate (GB 2434292 A) in view of Herve (FR 3070821 B1), further in view of Brus (US 20160353877 A1).
Regarding claim 7, the modified reference teaches the horticultural assembly according to claim 
1.
	The modified reference fails to teach wherein the connecting device comprises arms configured to trap at least one baluster of the railing between the arms.
	Brus teaches wherein the connecting device comprises arms configured to trap at least one baluster of the railing between the arms (see figs 7 and 8).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified reference with the arms able to trap a baluster to provide a stronger planter that is not as easily unintentionally removed or displaced. 

Regarding claim 13, the modified reference teaches the horticultural assembly according to 
claim 1.
The modified reference fails to teach wherein the connecting device has a longitudinal axis, and 
is comprised of at least a first arm and a second arm, wherein the first and second arms are interconnected by a member traversing the longitudinal axis.
	Brus teaches wherein the connecting device has a longitudinal axis, and is comprised of at least a first arm (138) and a second arm (140), wherein the first and second arms are interconnected by a member (142a) traversing the longitudinal axis.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified reference with the longitudinal axis and first and second arms of Brus to ensure the planter is securely attached to the railing. 

Regarding claim 14, the modified reference teaches the claimed invention except wherein the 
first arm, the second arm, and the member are monolithic. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the modified reference such that the first and second arms and connecting member are monolithic to provide a stronger, longer lasting construction, and since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1983).  Further, it has been held that the term “integral” is sufficiently broad to embrace constructions united by such means as fastening and welding.  In re Hotte, 177 USPQ 326, 328 (CCPA 1973).

Regarding claim 16, the modified reference teaches the horticultural assembly according to 
claim 13 and Brus further teaches wherein the first arm is perpendicularly connected to a first side of the member, and the second arm is perpendicularly connected to a second side of the member (see figs 9 and 10).

Regarding claim 19, the modified reference teaches the horticultural assembly according to 
claim 1.
The modified reference fails to teach wherein the connecting device has a dimensionally fixed 
configuration.
	Brus teaches wherein the connecting device has a dimensionally fixed configuration (rigid connector, see figs 7 and 8).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified reference with the stable and fixed configuration of Brus to ensure the planter stays securely connected to the railing. 

Claim(s) 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Holgate (GB 2434292 A) in view of Herve (FR 3070821 B1), further in view of Galletti (EP 1198984 A2).
Regarding claim 17, the modified reference teaches the horticultural assembly according to 
claim 1.
The modified reference fails to teach wherein the connecting device comprises a water reservoir 
with an open top fluidly connected with the chamber of the planter body.
	Galletti teaches wherein the connecting device comprises a water reservoir (12) with an open top fluidly connected with the chamber of the planter body (see figs 3-5).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified reference with the water reservoir of Galletti to ensure the plant is able to be conveniently and easily watered. 

Regarding claim 18, the modified reference teaches the horticultural assembly according to 
claim 1.
The modified reference fails to teach wherein the first leg and second leg have holes at a 
bottom end of each respective leg, the connecting device is capable of holding liquid, and the liquid is capable of passing from the connecting device into the first and second leg through the holes at the bottom of each leg.
	Galletti teaches wherein the first leg and second leg have holes at a bottom end of each respective leg (see slit holes in fig 4), the connecting device is capable of holding liquid, and the liquid is capable of passing from the connecting device into the first and second leg through the holes at the bottom of each leg (not shown but the invention is capable of the claimed configuration).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified reference with the water reservoir of Galletti to ensure the plant is able to be conveniently and easily watered.

Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
While connecting devices with arms formed to trap a baluster of a railing are known in the art, 
the arms forming a notch as claimed is not known in the prior art of record. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The art noted in the References Cited document is relevant as it pertains to similar railing mountable planters. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE ANNE KLOECKER whose telephone number is (571)272-5103. The examiner can normally be reached M-Th: 7:30 -5, F: 8 - 12:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on (571)270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.A.K./Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA D HUSON/Supervisory Patent Examiner, Art Unit 3642